             Case 1:19-cv-11940-RA Document 14 Filed 08/19/20 Page 1 of 1


UNITED STATES DISTRICT COURT                                           USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                          DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC#:
                                                                       DATE FILED: 8-19-20
 DR. MUHAMMAD MIRZA AND ALLIED
 MEDICAL AND DIAGNOSTIC SERVICES,
 LLC,
                   Plaintiffs,                                           19-CV-11940 (RA)

                         v.                                                    ORDER

 JOHN DOES #1-2,
                              Defendants.



RONNIE ABRAMS, United States District Judge:

         Plaintiffs filed this action on December 31, 2019. On January 8, 2020, the Court granted

Plaintiffs’ motion to conduct expedited discovery from Yelp.com and to serve third-party subpoenas

pursuant to Federal Rule of Civil Procedure 45 in order to identify the names and contact information of

the two unidentified defendants (“John Does #1-2” or the “Doe defendants”). Dkt. 7. On March 11,

2020, the Court granted Plaintiffs’ request for leave to conduct expedited discovery and serve Optimum

Online with a third-party subpoena pursuant to Rule 45. Dkt. 9. The Court also granted Plaintiffs’

request for an additional 90 days by which to serve Defendant John Doe #1, extending that deadline to

June 30, 2020. Dkt. 11. Finally, on April 23, 2020, the Court granted Plaintiffs’ request for leave to

conduct expedited discovery and serve Yahoo.com with a third-party subpoena pursuant to Rule 45.

Dkt. 13. No later than September 2, 2020, Plaintiffs shall file a letter updating the Court as to the status

of this case, including the status of their efforts to identify the names and contact information of the Doe

defendants and whether they have been successful in those efforts.

SO ORDERED.

Dated:      August 19, 2020
            New York, New York

                                                     RONNIE ABRAMS
                                                     United States District Judge
